Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rohee et al (Rohee) 6,427,962. Rohee discloses a slide device comprising: a lower rail including a bottom wall, a side wall extending upward from the bottom wall, and a top wall extending from the side wall toward the center in a width direction; and an upper by regulating upward movement of the upper rail; the slide device according to claim 1, wherein: the side wall is provided on each of both ends in the width direction of the bottom wall; and the first regulating portion is provided on each side wall; the slide device according to claim 1, wherein two second regulating portions are provided in parallel in the width direction of the bottom wall; the slide device according to claim 3, comprising a connecting wall provided between the second regulating portions and connecting upper ends of the second regulating portions.  

[AltContent: arrow][AltContent: textbox (bottom wall (12))][AltContent: arrow][AltContent: textbox (top wall (17))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st regulating portion(16)      2nd regulating portion (14)          sidewall (15)   )]                  
    PNG
    media_image1.png
    317
    464
    media_image1.png
    Greyscale


1-5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clark et al. (Clark) 6,499,712. Clark discloses a slide device comprising: a lower rail (106/142)  including a bottom wall (202,154,156) a side wall (204, 206, 150, 152) extending upward from the bottom wall, and a top wall (210) extending from the side wall toward the center in a width direction; and an upper rail movable in a longitudinal direction in the lower rail, wherein: the side wall has a first regulating portion provided lower than the center in a vertical direction thereof, the first regulating portion engaging the upper rail and thereby regulating upward movement of the upper rail; and the bottom wall has a second regulating portion extending upward from the bottom wall, the second regulating portion engaging the upper rail and thereby regulating upward movement of the upper rail; the slide device according to claim 1, wherein: the side wall is provided on each of both ends in the width direction of the bottom wall; and the first .  

[AltContent: textbox (top wall
sidewall
1st regulating portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd regulating portion)][AltContent: textbox (bottom wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (top wall
sidewall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    491
    704
    media_image2.png
    Greyscale



[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st regulating portion (near 152 between 180)
2nd regulating portion (158, 188,186))]
    PNG
    media_image3.png
    745
    733
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional seat mechanisms which include means to prevent deformation and vertical movement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631